

116 S3142 IS: Increasing Efficiency of All United States-Based Terrorism Information Sharing Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3142IN THE SENATE OF THE UNITED STATESDecember 19, 2019Ms. Hassan (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo establish the Interagency United States-Based Terrorism Threat Information Sharing Commission,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Efficiency of All United States-Based Terrorism Information Sharing Act of 2019.
 2.FindingsCongress makes the following findings: (1)Eighteen years after September 11, 2001, the Federal Government needs to reevaluate its counterterrorism information sharing architecture in the United States to support the ability of Federal, State, and local law enforcement to identify, track, and prevent all terrorist threats in the United States.
 (2)The current National Strategy for Counterterrorism states that incidents of domestic terrorism in the United States are on the rise, perpetrated by individuals not inspired by foreign terrorist organizations but instead by other forms of terrorism in the United States (sometimes as referred to as domestic terrorists by the executive branch), and individuals inspired by foreign terrorist organizations remain a persistent threat.
 (3)Furthermore, the terrorist threat in the United States is increasingly diffuse and unpredictable, primarily conducted by lone actors who are motivated or inspired by a range of violent ideologies. Lone actors are able to operate with little to no warning and present significant challenges to law enforcement and security officials working to identify and disrupt potential threats. Robust and comprehensive information sharing regarding all terrorist threats in the United States, irrespective of inspiration, is key to our ability to prevent attacks and save lives.
 (4)Lastly, increasing distribution and standardization of Federal terrorism training that reflects all types of United States-based terrorism threats is critical to support Federal, State, and local law enforcement’s ability to keep all of our communities safe.
 3.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress includes the following:
 (A)The Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (B)The Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)CommissionThe term Commission means the Interagency United States-Based Terrorism Information Sharing Commission established under section 4(a)(1).
 (3)Domestic terrorismThe term domestic terrorism has the meaning given such term in section 2331 of title 18, United States Code. (4)Field officeThe term field office means one of the field offices of the Federal Bureau of Investigation (also known as divisions) that are centrally located in major metropolitan areas across the United States, including Puerto Rico, where the Bureau—
 (A)carries out investigations; (B)assesses local and regional crime threats; and
 (C)works closely with partners on cases and operations. (5)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (6)Fusion centerThe term fusion center has the meaning given such term in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)).
 (7) Joint terrorism task forceThe term  joint terrorism task force means one of the task forces of the Federal Bureau of Investigation that are— (A)located throughout United States;
 (B)partnerships between various Federal, State, and local law enforcement and intelligence agencies; and
 (C)charged with taking action against terrorism.
				4.Establishment of Interagency United States-Based Terrorism Threat Information Sharing Commission
			(a)Establishment
 (1)In generalNot later than 45 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Attorney General, establish a commission to review interagency information sharing with respect to all forms of terrorist threats in the United States to examine the terrorist threat information sharing landscape across and between all levels of government and the manner in which different types of terrorism affects information sharing.
 (2)DesignationThe commission established under paragraph (1) shall be known as the Interagency United States-Based Terrorism Threat Information Sharing Commission. (b)Membership (1)CompositionSubject to paragraph (2), the Commission shall be composed of not more than 28 members as follows:
 (A)The Director of National Intelligence shall appoint to the Commission not more than 7 members as follows:
 (i)At least 1 member shall be selected from among employees of the Office of the Program Manager for the Information Sharing Environment.
 (ii)At least 1 member shall be selected from among employees of the Directorate of Strategic Operational Planning in the National Counterterrorism Center.
 (iii)Acting through the head of the Joint Counterterrorism Assessment Team in the National Counterterrorism Center, at least 1 member shall be selected from among members of a State or local law enforcement agency.
 (B)The Secretary of Homeland Security shall appoint to the Commission not more than 7 members as follows:
 (i)At least 1 member shall be selected from among employees of the Office of Strategy, Policy, and Plans of the Department of Homeland Security.
 (ii)At least 3 members shall be selected from a fusion center— (I)at least 1 of whom shall be based out of a recognized regional fusion center;
 (II)at least 1 of whom shall be based out of a designated State fusion center in a State that the Secretary considers small or rural; and
 (III)at least 1 of whom shall be based out of a designated State fusion center in a State that has 2 or more recognized fusion centers.
 (C)The Attorney General shall appoint to the Commission not more than 7 members as follows: (i)At least 1 member shall be selected from among employees of the National Security Division of the Department of Justice.
 (ii)At least 1 member shall be selected from among employees of the Civil Rights Division of the Department of Justice.
 (iii)At least 2 members shall be selected from among employees of an office of a United States Attorney— (I)at least 1 of whom shall be based out of a State that the Attorney General considers large or urban; and
 (II)at least 1 of whom shall be based out of a State that the Attorney General considers small or rural.
 (D)The Director of the Federal Bureau of Investigation shall appoint not more than 7 members as follows:
 (i)At least 1 of whom shall be selected from among employees of the Domestic Terrorism Operations Section of the Bureau.
 (ii)At least 1 member shall be selected from among employees of the Criminal Investigative Division of the Bureau.
 (iii)At least 2 members shall be selected from among members of a joint terrorism task force— (I)at least 1 of whom shall be a member of a local law enforcement agency in a city of the United States the Director considers large or urban; and
 (II)at least 1 of whom shall be a member of a local law enforcement agency in a city of the United States the Director considers small or rural.
							(2)Additional requirements
 (A)No political appointeesNo member of the Commission may be a political appointee. (B)Employment statusEach member of the Commission shall be—
 (i)an employee of the Federal Government in the executive branch; (ii)an individual who has been detailed to the executive branch of the Federal Government; or
 (iii)an individual who is a member of a State or local law enforcement agency. (c)Commission chairperson (1)In generalThe Director of National Intelligence shall select a chairperson from among members of the Commission who are senior officers of the National Counterterrorism Center.
 (2)Duties of the chairpersonThe chairperson appointed under paragraph (1) shall— (A)lead the interagency process to prepare the report required by section 5(b)(1);
 (B)arbitrate difference among those involved in preparing the report required by section 5(b)(1); and (C)ensure that each Federal agency represented in the membership of the Commission—
 (i)has equal opportunity for input in matters concerning the Commission; and (ii)will lead efforts under section 5 that pertain to matters with respect to which the agency has a statutory mandate.
						5.Duties of the Commission
			(a)Review
 (1)In generalThe Commission shall conduct a review of threat information sharing described in section 4(a)(1). (2)ElementsThe review required by paragraph (1) shall include the following:
 (A)The assessment described in subparagraph (A) of subsection (b)(2). (B)Development of the findings described in subparagraphs (B) and (C) of such subsection.
 (C)Development of the recommendations described in subparagraph (D) of such subsection. (b)Report (1)In generalThe Commission shall submit to the Director of National Intelligence, the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation a report on the findings of the Commission with respect to the review conducted under subsection (a)(1).
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)AssessmentAn assessment of current capabilities, mechanisms, gaps, and challenges regarding nationwide United States-based terrorism threat-information sharing and training.
 (B)Information sharing findingsFindings on information sharing, including with respect to the following: (i)Baseline existing types of terrorism threat information(I)What type of information regarding United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, is currently captured across the Federal, State, and local levels of government, along with information about such terrorism that is likely not captured or is lost at each level.
 (II)Types of information under subclause (I) may include cables, situational reports, information reports, assessments, digests, toolboxes, and bulletins.
 (III)With respect to information described in subclause (I)— (aa)a comparison and noted differences between both types of information regarding threats of United States-based terrorism not inspired by foreign terrorist organizations and inspired by foreign terrorist organizations; and
 (bb)any gaps and challenges to addressing such differences.
 (IV)The types of information captured at each level described in subclause (I) while possibly labeled as other criminal acts that could be relevant to threats of terrorism not inspired by United States-based foreign terrorist organizations, including relevant intelligence, reporting, and assessments.
 (V)The effect of how different levels of classified information affect the types of threat information captured.
 (ii)Partners who receive the information(I)Who receives information regarding threats of United States-based terrorism not inspired by foreign terrorist organizations, and separately who receives information regarding threats of United States-based terrorism inspired by foreign terrorist organizations, as well as those entities and partners who do not currently receive this information, including with respect to Federal, State, local, and Tribal government partners.
 (II)With respect to threat information described in subclause (I)— (aa)a comparison and noted differences between both information regarding threats of United States-based terrorism not inspired by foreign terrorist organizations and inspired by foreign terrorist organizations; and
 (bb)any gaps and challenges to addressing such differences. (III)The effect of how different levels of classified information affect the receipt of such information by various partners.
 (iii)What information is shared(I)What information regarding United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, is currently shared or could be shared with the partners identified under clause (ii), as well as information the Commission identifies is not being shared.
 (II)With respect to threat information described in subclause (I)— (aa)a comparison and noted differences between both information regarding threats of United States-based terrorism not inspired by foreign terrorist organizations and inspired by foreign terrorist organizations; and
 (bb)any gaps and challenges to addressing such differences. (III)(aa)An assessment of how information regarding threats of United States-based terrorism not inspired by foreign terrorist organizations according to the Federal Bureau of Investigation’s broad program categories of racially motivated violent extremism, animal and eco violent extremism, antigovernment violent extremism, and abortion violent extremism.
 (bb)Assessment under item (aa) shall be disaggregated by the following: (AA)Types of racially motivated violent extremism, specifically outlining all threat information relating to both white and black violent extremism, and the numerical volume of threat information under each subcategory or subprogram.
 (BB)Types of antigovernment violent extremism to clearly illustrate all threat information relating to militia, anarchist, and sovereign citizen violent extremism and the numerical volume of threat information under each subcategory or subprogram.
 (CC)Types of animal and eco violent extremism and the numerical volume of threat information under each subcategory or subprogram.
 (IV)Expansion of the categorization described in subclause (III) to include creation of a new category for new and emerging threats, such as anti-immigrant violent extremism, and incel violent extremism.
 (V)Effects of how sharing at different levels of classified information affects what information is available to various partners.
 (iv)How threat information is shared(I)How information regarding United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, is shared, including what the existing mechanisms are for sharing with respect to infrastructure or personnel, disaggregated by—
 (aa)what types of threat information are received; (bb)classification level; and
 (cc)partner identified under clause (ii). (II)With respect to information described in subclause (I)—
 (aa)a comparison and noted differences between both information regarding threats of United States-based terrorism not inspired by foreign terrorist organizations and inspired by foreign terrorist organizations; and
 (bb)any gaps and challenges to address such differences. (III)Existing mechanisms through which information regarding threats of United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, is currently shared within and across the Federal Government with partners identified under clause (ii), including with respect to the following:
 (aa)Infrastructure, such as Guardian, eGuardian, and the National Crime Information Center. (bb)Task forces, such as joint terrorism task forces.
 (cc)Professional staff who perform information sharing as part as an official duty, such as liaison officers.
 (dd)Threat information sharing from Federal to State and local partners, from local partners to State and Federal partners, and information that is shared laterally between States and between Federal agencies.
 (ee)Threat information sharing across geographic and interagency lines, departments and agencies, and information systems.
 (IV)Effects of how sharing at different levels of classified information affects how threat information is shared with various partners.
 (v)Redundancies, gaps, and differences(I)Redundancies, gaps, and differences in information sharing regarding threats of United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof.
 (II)Causes of such redundancies, gaps, and differences described in subclause (I). (III)Challenges to improvement with respect to sharing described in subclause (I).
 (IV)How redundancies and gaps described in subclause (I) differ between United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, disaggregated by each category of partner identified under clause (ii).
 (V)How differences described in subclause (IV) relate to challenges concerning classification of threat information.
 (C)United States-based terrorism training findingsFindings relating to existing Federal training concerning either or a combination of both United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, or United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, including the following:
 (i)(I)What Federal, State, local, and Tribal government training exists regarding both United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, disaggregated by categories and classification differences.
 (II)With respect to information described in subclause (I)— (aa)a comparison and noted differences between both information regarding threats of United States-based terrorism not inspired by foreign terrorist organizations and inspired by foreign terrorist organizations; and
 (bb)any gaps and challenges to address such differences. (ii)Which partners identified under subparagraph (B)(ii) receive what training with respect to terrorism in the United States.
 (iii)What are the mechanisms, institutions, and training centers that provide each of such trainings. (iv)An examination of training content, who provides such training, how providers of such training are vetted, how such training is vetted or coordinated among agencies, disaggregated by training concerning United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof.
 (v)Outlines of training redundancies, gaps, and challenges in distribution, for each type of training, and the impediments to addressing such challenges.
						(D)Recommendations
 (i)Threat information sharingRecommendations to address the differences between information sharing concerning United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, including recommendations regarding policy, programs, resources, and infrastructure needed to address challenges and gaps indicated in the findings of the Commission. Such recommendations shall include the following:
 (I)Information recipientsRecommendations to maintain, commence, or expand coordination and threat information sharing among Federal, State, local, and Tribal government agencies and private entities with protective or public safety responsibilities who were identified as needing access to such information, including how gaps should be mitigated and how current challenges should be addressed.
 (II)ContentRecommendations to maintain, commence, or expand the type and categories of threat information given to each of the Federal, State, local, and Tribal government agencies and private entities described in subclause (I).
 (III)MechanismsRecommendations relating to the most effective use of existing Federal, State, local, and Tribal mechanisms for capturing and sharing relevant threat information, including—
 (aa)how gaps should be mitigated; (bb)how current challenges should be addressed; and
 (cc)proposals for new or expanded mechanisms. (IV)Eliminating redundancyRecommendations to eliminate redundancy regarding who receives threat information, what information is shared, mechanisms for how information is shared, including recommendations to address the implications for redundancy if new measures are enacted.
 (V)Filling gapsRecommendations to address overarching gaps to threat information sharing. (ii)Training programRecommendations concerning training, including the following:
 (I)Recommendations for creating a Federal interagency terrorism training program to train officers and employees of government departments and agencies and relevant private entities in matters relating to threats, trends, and tailored opportunities for prevention concerning both United States-based terrorism threats that are inspired by foreign terrorist organizations, or the ideology thereof, and United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof.
 (II)Recommendations concerning additional training on investigation of crimes concerning United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, under current State and Federal legal structures and related crimes such as hate crimes.
 (III)Recommendations concerning additional training on— (aa)infrastructure and mechanisms that allow law enforcement to report United States-based terrorism threats that are not inspired by foreign terrorist organizations, or the ideology thereof, and hate crimes; and
 (bb)information sharing and dissemination. (3)Consideration of various needsIn developing the report required by paragraph (1), the Commission shall take into account the different needs of Federal, State, local, and Tribal law enforcement agencies across the United States.
 (4)Review of draftsBefore submitting a report under paragraph (1), the chairperson of the Commission shall ensure that a draft of the report is made available to the Director of National Intelligence, the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation for review and to obtain feedback from the various legal, civil rights, and privacy offices under their respective jurisdictions.
 (5)AnnexesThe report under paragraph (1) shall include a separate annex for each of the following that highlights respective efforts to include nationwide Federal, State, and local input, where relevant, in preparation of the report:
 (A)The Office of the Director of National Intelligence. (B)The Department of Homeland Security.
 (C)The Department of Justice. (D)The Federal Bureau of Investigation.
 (6)PresentationInformation and comparisons in the report submitted under paragraph (a) shall be presented in the report in both narrative and visual graph form to clearly depict any differences.
				6.Reporting to Congress
 (a)Report on assessment, findings, and recommendationsNot later than 180 days after the date of the establishment of the Commission, the Director of National Intelligence, in coordination with the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation, shall submit to the appropriate committees of Congress a final report on the assessments, findings, and recommendations of the Commission that were submitted to the Director of National Intelligence, the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation under section 5(b).
			(b)Annual report on implementation of recommendations
 (1)In generalNot later than 1 year after the date on which the final report is submitted under subsection (a) and not less frequently than once each year thereafter for 10 years, the Director of National Intelligence shall, in coordination with the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation, submit to the appropriate committees of Congress a report on any action taken to implement the recommendations of the Commission.
 (2)ContentsEach report submitted under paragraph (1) shall include the following: (A)Information relating to the number of recommendations implemented and the status of the implementation.
 (B)An assessment of future trends, challenges, and opportunities, including new technologies, that will affect Federal, State, local, and Tribal government department and agency efforts to continue to improve information sharing regarding all forms of terrorism.
					7.Commission administrative matters
 (a)Rules and proceduresThe Commission shall operate via established interagency terms and procedures for researching and drafting interagency reports relating to terrorism and information sharing.
			(b)Participation of
 Government employeesAn employee of the Office of the Director of National Intelligence, the Department of Homeland Security, the Department of Justice, or the Federal Bureau of Investigation may be required to participate in the Commission on a part-time or full-time basis.
			(c)Receiving comprehensive input
 (1)In generalThe Commission shall— (A)solicit input by including local partners in the Commission, as required by section 4(b)(1);
 (B)solicit nationwide input through the Office of the Director of National Intelligence, the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation;
 (C)solicit input by conducting local field interviews where the Commission considers doing so appropriate and cost productive; and
 (D)solicit input from independent interagency advisory boards, including the Senior Advisory Group of the Office of the Director of National Intelligence, the Homeland Security Advisory Board, the Executive Advisory Board, the Homeland Security and Law Enforcement Partners Board, and the Privacy and Civil Liberties Oversight Board.
 (2)Targets of solicitationThose from whom input is solicited under paragraph (1) shall include: (A)Fusion centers.
 (B)Field offices. (C)Local offices of United States Attorneys, including—
 (i)offices in cities the Commission considers large or urban; and (ii)offices in cities the Commission considers small or rural.
 (D)Local representatives from the Federal agencies represented in the membership of the Commission.
 (E)Local police departments. (F)Offices of sheriffs.
 (G)Offices of probation and pretrial services. (H)The various academies and training offices of each of these Federal agencies represented in the membership of the Commission.
 (I)State law enforcement agencies and State investigative agencies. (J)Privacy offices of each of the Federal agencies represented in the membership of the Commission.
 (K)Civil rights and civil liberties offices of each of the Federal agencies represented in the membership of the Commission.
 (L)Relevant screening, vetting, and watchlisting offices of each of the Federal agencies represented in the membership of the Commission.
 (M)Relevant offices within the Bureau of Prisons of the Department of Justice. 8.Termination of CommissionThe Commission shall terminate 30 days after the date on which the final report is submitted under section 6(a).